Name: Commission Regulation (EEC) No 1949/80 of 23 July 1980 amending Regulation (EEC) No 1603/79 laying down rules for the payment of a premium to producers of potato starch
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  foodstuff;  agricultural policy
 Date Published: nan

 No L 190/ 14 Official Journal of the European Communities 24. 7 . 80 COMMISSION REGULATION (EEC) No 1949/80 of 23 July 1980 amending Regulation (EEC) No 1603/79 laying down rules for the payment of a premium to producers of potato starch THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 870/80 (2 ), Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors ( 3 ), as last amended by Regulation (EEC) No 1 877/80 (4), and in particular Article 8 thereof, Whereas the premium referred to in Article 3a of Regulation (EEC) No 2742/75 is to be varied with effect from 1 August 1980 ; whereas this change neces ­ sitates an alteration in the amounts shown in column 4 of the Annex to Commission Regulation (EEC) No 1603/79 (5); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Commission Regulation (EEC) No 1603/79 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 184, 17 . 7 . 1980 , p. 1 . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p. 57 . 4 ) OJ No L 184, 17 . 7 . 1980, p. 13 . ( 5 ) OJ No L 189, 27 . 7 . 1979, p. 58 . 24 . 7 . 80 Official Journal of the European Communities No L 190/ 15 B1LAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE VÃ ¦gt under vand af 5 050 g kartofler (g) Kartoflernes stivelsesindhold (i vÃ ¦gtprocent) KartoffelmÃ ¦ngde der medgÃ ¥r til fremstilling af 1 000 kg stivelse (kg) PrÃ ¦mie at betale kartoffelstivelsesfabrikanten pr. 1 000 kg kartofler (i ECU) Unterwassergewicht von 5 050 g Kartoffeln ( in Gramm) StÃ ¤rkegehalt in Prozenten der Kartoffeln Zur Erzeugung von 1 000 kg KartoffelstÃ ¤rke nÃ ¶tige Kartoffelmenge (in kg) Dem StÃ ¤rkeerzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlende PrÃ ¤mie ( in ECU) Underwater weight of 5 050 g of potatoes (grams) Starch content of potatoes (%) Quantity of potatoes required for the manufacture of 1 000 kg of starch (kg) Premium to be paid to the starch producer per 1 000 kg of potatoes (ECU) Poids sous l'eau de 5 050 g de pommes de terre (en grammes) Teneur en fÃ ©cule de la pomme de terre (en pourcentage) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kilogrammes) Prime Ã percevoir par le fÃ ©culier pour I 000 kg de pommes de terre (en Ã cus) Peso sotto l'acqua di 5 050 g di patate (in grammi) Tenore in fecola delle patate (in %) QuantitÃ di patate necessaria alla fabbricazione di 1 000 kg di fecola (in kg) Premio da percepire dal fabbricante di fecola per 1 000 kg di patate (in ECU) Onderwatergewicht van 5 050 g aardappelen ( in grammen) Zetmeelgehalte van de aardappelen (in percenten) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel ('n kg) Te ontvangen premie door de zetmeelproducent per 1 000 kg aardappelen (in Ecu) 1 2 3 4 352 354 356 358 360 362 364 366 368 370 372 374 376 378 380 382 384 386 388 390 392 393 395 397 400 401 403 405 407 410 412 413 415 417 13 13.1 13.2 13.3 13.4 13.5 13.6 13.7 13.8 13.9 14 14,1 14.2 14.3 14.4 14.5 14.6 14.7 14.8 14.9 15 15.1 15.2 15.3 15.4 15.5 15.6 15.7 15.8 15.9 16 16,1 16,2 16,3 6 990 6 940 6 890 6 840 6 790 6 740 6 690 6 640 6 590 6 540 6 490 6 450 6 400 6 360 6310 6 270 6 230 6 180 6 140 6 100 6 060 6 020 5 980 5 940 5910 5 870 5 830 5 790 5 750 5 720 5 680 5 650 5 620 5 580 2,86 2,88 2,90 2,92 2,95 2,97 2,99 3,01 3,03 3,06 3,08 3,10 3.13 3.14 3,17 3,19 3,21 3,24 3,26 3,28 3,30 3,32 3,34 3.37 3.38 3,41 3,43 3,45 3,48 3,50 3,52 3,54 3,56 3,58 No L 190/ 16 Official Journal of the European Communities 24 . 7 . 80 1 2 3 4 420 16,4 5 550 3,60 421 16,5 5510 3,63 423 16,6 5 480 3,65 425 16,7 5 450 3,67 427 16,8 5410 3,70 429 16,9 5 380 3,72 430 17 5 350 3,74 432 17,1 5 320 3,76 435 17,2 5 290 3,78 437 17,3 5 260 3,80 439 17,4 5 230 3,82 441 17,5 5 200 3,85 443 17,6 5 170 3,87 445 17,7 5 140 3,89 447 17,8 5 110 3,91 449 17,9 5 080 3,94 450 18 5 050 3,96 452 18,1 5 020 3,98 455 18,2 5 000 4,00 456 18,3 4 970 4,02 458 18,4 4 940 4,05 460 18,5 4 920 4,07 462 18,6 4 890 4,09 465 18,7 4 860 4,12 466 18,8 4 840 4,13 468 18,9 4 810 4,16 470 19 4 780 4,18 472 19,1 4 760 4,20 474 19,2 4 735 4,22 476 19,3 4710 4,25 478 19,4 4 685 4,27 480 19,5 4 660 4,29 481,6 19,6 4 640 4,31 483,2 19,7 4 635 4,31 484,8 19,8 4 620 4,33 486,4 19,9 4610 4,34 488 20 4 600 4,35 490 20,1 4 590 4,36 492 20,2 4 585 4,36 494 20,3 4 580 4,37 496 20,4 4 575 4,37 498 20,5 4 570 4,38 500 20,6 4 560 4,39 502 20,7 4 555 4,39 504 20,8 4 550 4,40 506 20,9 4 540 4,41 508 21 4 530 4,42 509,9 21,1 4 520 4,42 511,8 21,2 4510 4,43 513,7 21,3 4 500 4,44 515,6 21,4 4 490 4,45 517,5 21,5 4 480 4,46 519,4 21,6 4 470 4,47 521,3 21,7 4 460 4,48 523,2 21,8 4 450 4,49 525,1 21,9 4 440 4,50 527 22 4 430 4,51 528,8 22,1 4 420 4,52 530,6 22,2 4410 4,54 532,4 22,3 4 400 4,55 534,2 22,4 4 395 4,55 536 22,5 4 385 4,56 537,8 22,6 4 375 4,57 539,6 22,7 4 365 4,58 541,4 22,8 4 360 4,59 543,2 22,9 4 350 4,60 545 23 4 340 4,61